Title: 12th.
From: Adams, John Quincy
To: 


       There were not those effects which I expected from last Night’s frolic. Though Miss Nancy was not perfectly well to day. In the afternoon I went with her, down as far as Mr. Duncan’s, left her there, and went myself down to Mr. White’s. They all complain’d of my not having been more to see them since I arrived here. They expect their Son home to-morrow. They have some thoughts of his going to London, in the first vessel, that sails; if he should be able to obtain Leave from the government of the College. The young Ladies are learning to play upon the harpsichord, and play’d a number of tunes. This family is an exceeding agreeable one; Mrs. White appears to be exceedingly fond of her family, and to possess those virtues which in this Country are most peculiarly requisite, but which our young Ladies seem too fond of shaking off. In short I think our matrons in general, must strike an impartial person, in a more amiable light than most of our maiden toasts. A warm affection for her family, and an humane and benevolent heart for the rest of the world, are in my opinion a woman’s greatest ornaments. Miss Peggy is about 20 years old, and is called a Beauty. Her face has a great deal of Dignity, perhaps a little Severity in it; but when adorn’d with a smile is extremely pleasant. Last Winter, she was in a very unfortunate State of mind: a melancholy seiz’d her, which greatly distress’d her Parents; but she recovered in the Spring, and has since that time enjoyed a most uncommon flow of Spirits. When a scale is weigh’d down on one side, it is extremely difficult to lighten it immediately just as much as is necessary to make the balance just; the danger is that the other side, should in its turn weigh down. Her brother Leonard is my Cousin Cranch’s Chamber mate at College: and has studied with him these three years.
      